Citation Nr: 1204438	
Decision Date: 02/06/12    Archive Date: 02/16/12

DOCKET NO.  10-19 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a low back disability.  

2.  Whether new and material evidence sufficient to reopen a claim of entitlement to service connection for a psychiatric disorder, to include mixed anxiety, depressive reaction or posttraumatic stress disorder (PTSD), has been submitted.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel 


INTRODUCTION

The Veteran had active service from May 1970 to June 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs Regional Office (RO) in Houston, Texas.  The Veteran's claims are now under the jurisdiction of the RO in New Orleans, Louisiana.  

This claim was previously remanded by the Board in October 2010 so that the Veteran could be scheduled for his requested hearing.  The record reflects that the Veteran subsequently testified at a videoconference hearing before the undersigned Veterans Law Judge in May 2011 at the RO in New Orleans, Louisiana.  A written transcript of this hearing has been prepared and incorporated into the evidence of record.  

As an introductory matter, the Board notes that the Veteran's claim has previously been treated as two separate claims - entitlement to service connection for an acquired psychiatric disability and entitlement to service connection for PTSD.  However, in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court held that a claimant seeks service connection for the symptoms of a disability, regardless of how those symptoms are diagnosed or labeled.  Therefore, the Veteran's claims have been recharacterized as one of service connection for any psychiatric disorder, to include PTSD.  The issue has thus been restated on the title page of this decision.  

The issue of entitlement to service connection for a psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  VA received notification from the Veteran in May 2011 indicating that he did not wish to proceed with his appeal seeking entitlement to service connection for a low back disability.  The Board received this notification prior to the promulgation of a decision.

2.  The August 2005 Board decision finding that new and material evidence had not been submitted to reopen claims of entitlement to service connection for an acquired psychiatric disorder and for PTSD was not appealed and is, therefore, final.  

3.  Evidence received since the August 2005 Board decision qualifies as new and material evidence sufficient to reopen the Veteran's claim.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal by the Veteran of a Substantive Appeal pertinent to the issue of entitlement to service connection for a low back condition have been met.  38 C.F.R. §§ 20.204 (2011).

2.  The August 2005 Board decision denying the Veteran's claim is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2011).

3.  New and material evidence has been received and the Veteran's claim is reopened.  38 U.S.C.A. §§ 5107, 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).  



	(CONTINUED ON NEXT PAGE)

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  In this case, the Board is granting in full the benefit sought on appeal in as far as it is reopening the Veteran's claim of entitlement to service connection for a psychiatric disorder.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

Service Connection for a Low Back Disorder

The Veteran perfected an appeal from a March 2008 rating decision that denied service connection for a low back disability.  However, during his May 2011 hearing, the Veteran indicated that he did not wish to further pursue this issue and it was deemed withdrawn.  An appeal may be withdrawn at any time before a decision is rendered by the Board.  38 C.F.R. § 20.204(b) (2011).  Once the Veteran withdrew this issue, there remained no allegations of error of fact or law for appellate consideration.  The Board no longer has jurisdiction to review this issue on appeal and it is dismissed.  38 U.S.C.A. § 7105(d)(5) (West 2002 & Supp. 2011).  

New and Material Evidence to Reopen a Psychiatric Claim

History

The record reflects that the Veteran was originally denied service connection for a nervous condition in a September 1976 rating decision.  The Veteran did not appeal this decision.  The Veteran was subsequently denied entitlement to service connection for mixed anxiety and depressive reaction in a September 1980 rating decision.  This denial was confirmed by the Board in November 1981.  The Veteran was then denied entitlement to service connection for PTSD in April 1994.  The Veteran also failed to appeal this decision, and it too became final.  

The Veteran's claim to reopen was subsequently denied on a number of occasions for failure to submit new and material evidence.  This action was most recently undertaken by the Board in August 2005.  The Veteran failed to appeal the Board's denial of his claim, and as such, it is now final.  

The Veteran most recently sought to reopen his claim of entitlement to service connection for a mental condition in June 2007.  This claim was denied by the RO in March 2008.  Irrespective of these actions, the Board must decide whether the Veteran has submitted new and material evidence to reopen this claim.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  A timely notice of disagreement was received from the Veteran in October 2008 and the Veteran appealed the denial to the Board in April 2010.  

Relevant Laws and Regulations

Governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.  Rating actions from which an appeal is not timely perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  In general, Board decisions which are unappealed become final.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  

A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).  

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The United States Court of Appeals for Veterans Claims (Court) has elaborated on what constitutes "new and material evidence."  New evidence is not that which is cumulative of other evidence already present in the record.  In determining whether new and material evidence has been submitted, the Board must consider the specific reasons for the prior denial.  Evans v. Brown, 9 Vet. App 273, 283 (1996).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans, 9 Vet. App. at 273.  

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Analysis

In August 2005, the Board found that the Veteran had not submitted new and material evidence to reopen his previously denied claim of entitlement to service connection for an acquired psychiatric disorder and PTSD.  Specifically, the Board concluded that the newly submitted evidence failed to suggest an etiological relationship between the Veteran's psychiatric disorders and military service.  Therefore, for the evidence to be material in this case, it must address this unestablished fact.  

With that having been said, the Board finds that new and material evidence sufficient to reopen the Veteran's claim has been submitted to VA.  The record reflects that since the August 2005 Board decision, numerous VA treatment records have been incorporated into the claims file.  These records reflect diagnoses of a number of different psychiatric disorders, including an anxiety state, a depressive disorder, a schizotypal disorder, and a personality disorder.  A number of records also refer to the Veteran's PTSD claim with VA, but it is unclear from the records whether they in fact endorse this diagnosis.  

In addition, the Veteran provided testimony at a hearing before the undersigned Veterans Law Judge in May 2011.  During this hearing, the Veteran provided testimony to suggest that he was nervous and fearful for his life while serving in Vietnam.  

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court emphasized the relatively low threshold for reopening a previously denied claim.  The Court further emphasized that the analysis of a claim to reopen should include a determination as to whether the newly submitted evidence could trigger VA's duty to obtain a VA examination.  Applying this precedent, the Board finds that the newly submitted evidence is sufficient to reopen the Veteran's claim, as the newly submitted evidence, when presumed credible, raises a reasonable probability of substantiating the Veteran's claim and triggering VA's duty to obtain an examination.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (holding that a VA examination is warranted when the medical evidence suggests that a disability may be associated with military service.  

Medical records reflect that the Veteran has been diagnosed with numerous psychiatric disorders.  However, it is unclear whether the Veteran in fact has a confirmed diagnosis of PTSD.  The regulations pertaining to PTSD were recently amended, and 38 C.F.R. §3.304(f)(3) no longer requires the verification of an in-service stressor if the Veteran was in a location involving "fear of hostile military or terrorist activity."  Such a location can be evidenced by awards such as the Iraq Campaign Medal or the Vietnam Service Medal.  Therefore, the newly submitted evidence would trigger VA's duty to obtain a medical examination.  The Veteran's claim of entitlement to service connection for a psychiatric disorder is reopened, and to this extent, the Veteran's appeal is granted.  



ORDER

The claim of entitlement to service connection for a low back disability is dismissed.  

New and material evidence having been received, the Veteran's claim of entitlement to service connection for a psychiatric disorder, to include mixed anxiety, depressive reaction or PTSD, is reopened.  


REMAND

The Veteran contends that he is entitled to service connection for a psychiatric disorder.  Specifically, the Veteran has reported that he suffers from PTSD as a result of his service in Vietnam where he was fearful for his life.  Regrettably, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Establishment of service connection for PTSD requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 (1997).  A diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a), which simply mandates that, for VA purposes, all mental disorder diagnoses must conform to the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).  See 38 C.F.R. § 3.304(f).  

As noted in the previous section, the regulations pertaining to PTSD were recently amended.  38 C.F.R. §3.304(f)(3) no longer requires the verification of an in-service stressor if the Veteran was in a location involving "fear of hostile military or terrorist activity."  Such a location can be evidenced by awards such as the Iraq Campaign Medal or the Vietnam Service Medal.  Lay testimony alone can be used to establish the occurrence of an in-service stressor in these situations.  The Veteran's DD-214 and personnel records confirm that he was present in Vietnam, and the Veteran has provided testimony to the effect that he was fearful for his life while serving in this country.  The liberalizing criteria contained in the new § 3.304(f)(3) will be applied to PTSD service connection claims that are pending as of the effective date of the regulation (July 13, 2010) and to claims filed on or after this effective date.

However, while the evidence does suggest the Veteran had the requisite type of service to warrant the application of the amended regulations, it is still unclear from the evidence of record if the Veteran in fact has a confirmed diagnosis that conforms to the DSM-IV.  Therefore, the Veteran must be scheduled for a VA examination to determine what psychiatric disorder(s) he currently suffers from.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a VA psychiatric examination.  The claims file and a copy of this remand must be made available to the physician designated to examine the Veteran.  All indicated tests and studies, including psychological testing, should be accomplished, and all clinical findings should be reported in detail and correlated to a specific diagnosis(es).  

The examiner should be asked to provide an opinion addressing the following questions:

(a) Is a diagnosis of any psychiatric disorder, to include PTSD, appropriate ? 

(b) If PTSD is diagnosed, the examiner must determine whether (i) the claimed stressor is adequate to support a diagnosis of PTSD; (ii) the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service; and (iii) the Veteran's symptoms are related to the claimed stressor.  

(c) If the Veteran is found to have a psychiatric disorder(s) other than PTSD, is it at least as likely as not that this disorder(s) manifested during, or as a result of, military service?  

(d) Finally, if the Veteran is found to suffer from a personality disorder, the examiner is asked to opine as to whether it is at least as likely as not that the Veteran suffers from additional disability due to aggravation of the personality disorder during military service because of superimposed disease or injury.  

A complete rationale for all opinions expressed must be provided.  

2.  The AMC should then readjudicate the Veteran's claim.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC), containing notice of all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


